DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Moshe Pinchas on 6/13/22.

The application has been amended as follows: 

Line 9 of claim 1 is being amended as follows
“wherein the dose control system comprises:”

Line 2 of claim 10 is being amended as follows:
“field detection means comprises at least [[a]] first and second magnetometers, wherein the first”

Line 2 of claim 11 is being amended as follows:
“field detection means comprises at least [[a]] first and second magnetometers, wherein the first”

Lines 4-5 of claim 26 are being amended as follows:
“-rotating the three-dimensional magnetic field producing means, removably mounted on [[a]] the dose selector wheel, around the [[a]] longitudinal axis of said body of the drug delivery device, wherein each”

Line 3 of claim 27 is being amended as follows:
“effected by rotating the three-dimensional magnetic field producing means, around [[a]] the longitudinal”

Page 19 of the specification is being amended as follows:
“
various operations undertaken by the latter, but the clicks also produce vibrations within the drug delivery device that can be suitably picked up by an accelerometer. 

The mangetometer (MGR, 8) is also connected to the central processing unit (CPU, 3). This component is responsible for detecting changes in magnetic field, as produced by movement of the magnet (MAG, 9) which is in a movable spaced relationship with the magnetometer (MGR, 8). The magnetometer is capable of detecting changes of magnetic field along multiple axes, for example one, two, three or more axes, although detection of changes in magnetic field along two or three axes are preferred. Usually, these axes are perpendicular to one another, so as to provide a three-dimensional magnetic field detection zone. The at least one, and preferably two, magnetometers are located so as to be able to detect corresponding changes in magnetic field as the magnet (MAG, 9) is displaced. As the drug delivery device on which the dose control system is mounted has a longitudinal axis, it is preferable to also locate the at least one magnetometer (MGR, 8) along said longitudinal axis. In a preferred embodiment, the system includes two magnetometers and these are located in axial alignment along the longitudinal axis of the drug delivery device when the dose control system is mounted on said device. This allows the dose control system to remain compact in size and dimensions, and thereby not negatively influence or interfere with normal, habitual manipulation of the drug delivery device by the user. The magnetometer is also suitably configured to detect the earth's magnetic field, and any changes therein that might occur when the user travels with the drug delivery device, as the earth's magnetic field, and changes therein can influence the measurements made by the magnetometer (MGR, 8) in regard to the magnetic field producing means of the dose control system. 

The magnetic field producing means in the present exemplary device include a magnet (MAG, 9). In one particularly preferred embodiment, the magnet produces a three dimensional magnetic field along three perpendicularly positioned axes (x, y, z). As mentioned above, the magnetometer (MGR, 8) detects changes in magnetic field produced by the magnet (MAG, 9), when the latter is displaced proximally, and away from, or distally and towards, a proximal extremity of the drug delivery device. This detection of magnetic field changes occurs without any form of electrical or electronic or physical contact between the magnetometer(s) (MGR, 8) and the magnet (MAG, 9), leading to the designation of the dose control system as a contactless system. The magnet preferably has a substantially annular shape, with a hole in the middle, and can be made of any suitable magnetic or magnetizable material, details of which are given elsewhere in the present specification. The magnet (MAG,
“


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner has found applicant’s Remarks submitted on 5/9/22 persuasive. The examiner agrees with the applicant that it is not inherent that element 50 of Groeschke et al. (US 2015/0018775, cited previously and hereafter ‘Groeschke’) would be a magnet. Furthermore, the examiner agrees that the magnetic field detection means (sensor 36) of Groeschke is not stationarily mounted on the body as claimed. Therefore it cannot be said for sure that Groeschke teaches all the limitations of either of independent claims 1 or 21. No reference was found that would have made it obvious to one having ordinary skill in the art to modify Groeschke with the limitations mentioned above in combination with the rest of the limitations of claims 1 or 21.
Claims 2-20 and 22-30 depend from either claim 1 or claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The examiner has found applicant’s Remarks submitted on 5/9/22 persuasive. The examiner agrees with the applicant that it is not inherent that element 50 of Groeschke et al. (US 2015/0018775, cited previously and hereafter ‘Groeschke’) would be a magnet. Furthermore, the examiner agrees that the magnetic field detection means (sensor 36) of Groeschke is not stationarily mounted on the body as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/            Primary Examiner, Art Unit 3783